          Case 1:21-cr-00336-JDB Document 13 Filed 04/30/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA                         :   CRIMINAL NO.
                                                  :
              v.                                  :   MAGISTRATE NO. 21-MJ-365
                                                  :
 SAMUEL CHRISTOPHER MONTOYA,                      :   VIOLATIONS:
                                                  :   18 U.S.C. § 1752(a)(1)
                        Defendant.                :   (Entering and Remaining in a Restricted
                                                  :   Building)
                                                  :   18 U.S.C. § 1752(a)(2)
                                                  :   (Disorderly and Disruptive Conduct in a
                                                  :   Restricted Building)
                                                  :   40 U.S.C. § 5104(e)(2)(D)
                                                  :   (Disorderly Conduct in a Capitol Building)
                                                  :   40 U.S.C. § 5104(e)(2)(E)
                                                  :   (Impeding Passage Through the Capitol
                                                  :   Grounds or Buildings)
                                                  :   40 U.S.C. § 5104(e)(2)(G)
                                                  :   (Parading, Demonstrating, or Picketing in
                                                  :   a Capitol Building)
                                                  :


                                     INFORMATION

       The United States Attorney charges that:

                                        COUNT ONE

       On or about January 6, 2021, in the District of Columbia, SAMUEL CHRISTOPHER

MONTOYA, did unlawfully and knowingly enter and remain in a restricted building and grounds,

that is, any posted, cordoned-off, and otherwise restricted area within the United States Capitol

and its grounds, where the Vice President and Vice President-elect were temporarily visiting,

without lawful authority to do so.

       (Entering and Remaining in a Restricted Building, in violation of Title 18, United States
       Code, Section 1752(a)(1))
          Case 1:21-cr-00336-JDB Document 13 Filed 04/30/21 Page 2 of 3




                                         COUNT TWO

       On or about January 6, 2021, in the District of Columbia, SAMUEL CHRISTOPHER

MONTOYA, did knowingly, and with intent to impede and disrupt the orderly conduct of

Government business and official functions, engage in disorderly and disruptive conduct in and

within such proximity to, a restricted building and grounds, that is, any posted, cordoned-off, and

otherwise restricted area within the United States Capitol and its grounds, where the Vice President

and Vice President-elect were temporarily visiting, when and so that such conduct did in fact

impede and disrupt the orderly conduct of Government business and official functions.

       (Disorderly and Disruptive Conduct in a Restricted Building, in violation of Title 18,
       United States Code, Section 1752(a)(2))

                                        COUNT THREE

       On or about January 6, 2021, in the District of Columbia, SAMUEL CHRISTOPHER

MONTOYA, willfully and knowingly engaged in disorderly and disruptive conduct in any of the

Capitol Buildings with the intent to impede, disrupt, and disturb the orderly conduct of a session

of Congress or either House of Congress, and the orderly conduct in that building of a hearing

before or any deliberation of, a committee of Congress or either House of Congress.

       (Disorderly Conduct in a Capitol Building, in violation of Title 40, United States Code,
       Section 5104(e)(2)(D))

                                         COUNT FOUR

       On or about January 6, 2021, in the District of Columbia, SAMUEL CHRISTOPHER

MONTOYA, willfully and knowingly obstructed, and impeded passage through and within, the

United States Capitol Grounds and any of the Capitol Buildings.

       (Impeding Passage Through the Capitol Grounds or Buildings, in violation of Title 40,
       United States Code, Section 5104(e)(2)(E))

                                                 2
         Case 1:21-cr-00336-JDB Document 13 Filed 04/30/21 Page 3 of 3




                                       COUNT FIVE

       On or about January 6, 2021, in the District of Columbia, SAMUEL CHRISTOPHER

MONTOYA, willfully and knowingly paraded, demonstrated, and picketed in a Capitol Building.

       (Parading, Demonstrating, or Picketing in a Capitol Building, in violation of Title 40,
       United States Code, Section 5104(e)(2)(G))


                                           Respectfully submitted,

                                           CHANNING D. PHILLIPS
                                           Acting United States Attorney
                                           D.C. Bar No. 415-793


                                    By:
                                           CANDICE C. WONG
                                           D.C. Bar No. 990903
                                           Assistant United States Attorney
                                           Violent Crime and Narcotics Trafficking Section
                                           555 4th Street, N.W., Room 4816
                                           Washington, D.C. 20530
                                           Telephone No. (202) 252-7849
                                           Candice.Wong@usdoj.gov




                                              3
